Filed 7/31/19
                            CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                     DIVISION FOUR


 JOSE ROBLES,
          Plaintiff and Appellant,
                                                     A148803
 v.
 EMPLOYMENT DEVELOPMENT                              (Alameda County
 DEPARTMENT et al.,                                  Super. Ct. No. RG10553752)
          Defendants and Respondents.


        This is the third chapter in our appellate review of this controversy, which
involves the wrongful denial of unemployment benefits by respondents Employment
Development Department (EDD) and the California Unemployment Insurance Board
(Board). After both EDD and the Board rejected a claim for unemployment benefits filed
by Jose Robles—and the trial court denied Robles’s petition for writ of mandate
challenging this administrative decision—we issued our first opinion in the matter,
concluding that Robles was entitled to unemployment benefits as a matter of law. (See
Robles v. Employment Development Dept. (2012) 207 Cal.App.4th 1029 (Robles I).)
Three years later, EDD continued to refuse to award Robles all of the benefits to which
he would have been entitled absent its error, despite multiple court orders that it do so.
As a result, we filed a second opinion, upholding the trial court’s order demanding
immediate payment by EDD to Robles of all withheld benefits, costs, and interest. (See
Robles v. Employment Development Dept. (2015) 236 Cal.App.4th 530 (Robles II).)
        After EDD paid the amounts due, Robles filed a motion in the trial court for
attorney fees under California’s private attorney general statute, Code of Civil Procedure


                                              1
section 1021.5 (section 1021.5). He now appeals the trial court’s order denying in part
his fee request. Because we agree with Robles that the trial court improperly limited the
scope of permissible fees in this case to those incurred solely in connection with the
Robles II litigation, we affirm in part, reverse in part, and remand for further proceedings
in accordance with this opinion.

                                     BACKGROUND
       The lengthy history of this litigation is described in detail in our two previous
published decisions in this matter. (Robles I, supra, 207 Cal.App.4th at pp. 1032–1034
and Robles II, supra, 236 Cal.App.4th at pp. 534–545.) We summarize only the facts
relevant to this most recent appellate challenge.
       Robles was terminated from his employment in January 2010 after he tried to use
his annual employee shoe allowance to buy a pair of shoes for an injured friend. Robles
figured that his friend needed the shoes more than he did, as Robles already had a good
pair of safety shoes. His intent was to help a friend without jeopardizing his employer.
When the store clerk told Robles that he could not go through with his plan, however, he
dropped it. He was fired nonetheless. (Robles II, supra, 236 Cal.App.4th at p. 534.)
       Robles applied to EDD for unemployment benefits, but his claim was denied.
Although his employer provided no information regarding the incident, EDD concluded
Robles was ineligible for benefits because he broke a reasonable employer rule. Robles
filed an administrative appeal, and the administrative law judge (ALJ) upheld the EDD
determination, finding “ ‘that Robles was discharged for misconduct connected with
work.’ ” (Id. at p. 536.) Robles next appealed to the Board, which endorsed the ALJ
decision, noting that “an employee’s misappropriation of employer property is conclusive
evidence of misconduct.” (Ibid.)
       Robles initially sought advice from Maria Garfinkle before the ALJ hearing. After
the ALJ upheld the EDD determination, Maria and Gary Garfinkle (collectively,
Garfinkle) represented Robles pro bono before the Board. Thereafter, they continued to
represent Robles on a pro bono basis, filing a petition for a writ of administrative


                                              2
mandate. The trial court denied the petition, concluding that the administrative findings
were supported by the weight of the evidence. Robles appealed. (Ibid.)
          In June 2012, “we issued our opinion in Robles I, holding that Robles’s conduct in
this case—which evinced at most a good faith error in judgment—was insufficient to
support a finding of misconduct within the meaning of section 1256 of the
Unemployment Insurance Code (section 1256).” (Robles II, supra, 236 Cal.App.4th at
p. 536.) Rather, “employee behavior constitutes misconduct for purposes of section
1256 only if it somehow demonstrates culpability or bad faith—i.e., a willful or wanton
disregard of an employer’s interests.” (Ibid.) We additionally noted that, under section
1256, an employee is presumed to have been discharged for reasons other than
misconduct, absent written notice from the employer to the contrary. Because Robles’s
employer had presented no evidence to rebut the statutory presumption, we found that the
EDD determination was erroneous on this additional ground. (Id. at p. 537.) We
therefore “reversed the trial court’s judgment and directed it to issue a writ of mandate
ordering EDD and the Board ‘to award Robles the unemployment insurance benefits
withheld plus interest on those benefits under Civil Code section 3287, subdivision (a).’ ”
(Ibid.)
          Although initially unpublished, we issued an order to publish Robles I in July
2012, after receiving requests for publication from Garfinkle, the Legal Aid Society-
Employment Law Center, the Civil Justice Law Clinic at Hastings School of Law, and an
attorney who had a client in similar circumstances.
          In September 2012, the trial court on remand issued a writ of administrative
mandamus (Writ), commanding EDD and the Board to set aside their previous decisions
and to “award to Robles ‘the unemployment insurance benefits that were withheld
beginning January 5, 2010 and including extensions under state and federal law, plus
interest on those benefits under Civil Code section 3287, subdivision (a).’ ” (Robles II,
supra, 236 Cal.App.4th at p. 538.) Several days later, the Board complied, setting aside
its previous determination and issuing a new decision in accordance with Robles I and the
Writ. The Board concluded that Robles was not disqualified from receiving


                                               3
unemployment insurance benefits and that any benefits that were withheld were payable,
with interest. (Ibid.)
       By contrast, EDD and its counsel consistently rebuffed all efforts by Garfinkle to
ensure that his client was promptly paid the wrongfully withheld benefits and interest.
We will not here relate the specifics of EDD’s “stubborn refusal” to comply with the
terms of Robles I. (Robles II, supra, 236 Cal.App.4th at pp. 538–542, 553.) Suffice it to
say that after months of bureaucratic runaround, Robles filed a motion in May 2013 to
enforce full compliance with the Writ. (Id. at pp. 542–543.) In connection with his
enforcement motion, Robles submitted declarations attesting to the fact that he had been
unemployed since his January 2010 termination date, despite his availability for and
diligent attempts to obtain employment. Because he had been unable to obtain from
EDD an analysis of the amounts he was owed beyond an initial $12,240 payment EDD
sent him after the Robles I remand, Robles submitted with the motion documentation
calculating a balance due of over $45,000. (Id. at pp. 540, 542–543.)
       EDD defended its compliance with the Writ, arguing before the trial court that
Robles was not eligible for benefits for weeks where he did not complete “ ‘the necessary
paperwork to certify that he was available for work but remained unemployed despite
diligently searching for work.’ ” (Robles II, supra, 236 Cal.App.4th at p. 544.) The trial
court was not persuaded and ordered EDD to pay Robles an additional $45,560.39 in
benefits, interest, and costs. It also ordered EDD to pay a $1,000 fine pursuant to section
1097 of the Code of Civil Procedure for disobeying the Writ (Enforcement Order). EDD
appealed. (Id. at p. 545.)
       We upheld the trial court’s Enforcement Order in our published decision in Robles
II, 236 Cal.App.4th 530. Noting that “the prompt payment of benefits is the ‘ “very
essence” ’ of the unemployment compensation insurance program” (id. at p. 546), that
“Robles had shown himself substantively eligible for the identified benefits by attesting
to his availability, and diligent search, for work” (id. at p. 552), and that “EDD’s chosen
process in response to the Writ had utterly failed to result in the timely payment of all of
the benefits to which Robles was entitled” (ibid.), we held that the trial court properly


                                              4
     ordered the immediate payment of benefits without requiring Robles to jump any
     additional procedural hurdles (ibid.). As a result, EDD paid the remaining amounts
     owed, resulting in Robles’ total recovery of $66,214.53.
            In November 2015, Garfinkle filed a motion in the trial court, seeking reasonable
     attorney fees pursuant to California’s private attorney general statute, section 1021.5.
     The motion sought slightly over $1,000,000 in fees for legal services from Garfinkle’s
     first involvement in the case in 2010 to the present. The trial court issued an order in
     March 2016 awarding $365,660.94 in fees, limiting recovery to legal services furnished
     in connection with the Robles II phase of the litigation. Shortly thereafter, Garfinkle filed
     a motion seeking a limited new trial and/or modification of the fee award, citing to
     certain perceived errors and omissions in the award with respect to hours compensated,
     hourly rate, and the multiplier applied. The trial court denied this motion.
            Robles appealed, bringing the matter before this court for the third time.

                                           DISCUSSION
I.      Statutory Framework and Standards of Review
            Recently, in City of Oakland v. Oakland Police & Fire Retirement System (2018)
     29 Cal.App.5th 688 (Oakland PFRS), we summarized the underlying purpose of section
     1021.5 as follows: “ ‘Section 1021.5 codifies California’s version of the private attorney
     general doctrine, which is an exception to the usual rule that each party bears its own
     attorney fees. [Citation.] The purpose of the doctrine is to encourage suits enforcing
     important public policies by providing substantial attorney fees to successful litigants in
     such cases.’ (Robinson v. City of Chowchilla (2011) 202 Cal.App.4th 382,
     390 (Robinson).) In particular, ‘[t]he doctrine rests upon the recognition that privately
     initiated lawsuits are often essential to the effectuation of the fundamental public policies
     embodied in constitutional or statutory provisions, and that, without some mechanism
     authorizing the award of attorney fees, private actions to enforce such important public
     policies will as a practical matter frequently be infeasible.’ (Woodland Hills Residents
     Assn., Inc. v. City Council (1979) 23 Cal.3d 917, 933 (Woodland Hills).) In


                                                   5
short, section 1021.5 is focused ‘on solving the problem of the nonaffordability of
litigation that will benefit the public but cannot pay its own way.’ (Conservatorship of
Whitley (2010) 50 Cal.4th 1206, 1224, italics added (Whitley).)” (Oakland PFRS, at
p. 697.)
       “ ‘[E]ligibility for section 1021.5 attorney fees is established when “(1) [the
plaintiff’s] action ‘has resulted in the enforcement of an important right affecting the
public interest,’ (2) ‘a significant benefit, whether pecuniary or nonpecuniary has been
conferred on the general public or a large class of persons,’ and (3) ‘the necessity and
financial burden of private enforcement are such as to make the award appropriate.’ ”
[Citation.]’ ” (Heron Bay Homeowners Assn. v. City of San Leandro (2018)
19 Cal.App.5th 376, 386, quoting Whitley, supra, 50 Cal.4th at p. 1214.) “Since section
1021.5 states the criteria supporting a grant of fees in the conjunctive, ‘each element must
be satisfied to justify a fee award.’ ” (Oakland PFRS, supra, 29 Cal.App.5th at pp. 697–
698.) Once the statutory criteria for a fee award are met, however, “attorney fees must be
awarded . . . unless special circumstances render such an award unjust.” (Robinson,
supra, 202 Cal.App.4th at p. 391.)
       “Generally speaking, a trial court’s decision whether to award attorney fees under
section 1021.5 is reviewed for abuse of discretion. (Samantha C. v. State Dept. of
Developmental Services (2012) 207 Cal.App.4th 71, 78 [Samantha C.].) However,
‘ “ ‘de novo review of such a trial court order is warranted where the determination of
whether the criteria for an award of attorney fees and costs in this context have been
satisfied amounts to statutory construction and a question of law.’ ” ’ (Whitley, supra,
50 Cal.4th at p. 1213.) Thus, ‘[o]n appeal, “we must pay ‘ “particular attention to the
trial court’s stated reasons in denying or awarding fees and [see] whether it applied the
proper standards of law in reaching its decision.” ’ ” [Citation.] “The pertinent question
is whether the grounds given by the court . . . are consistent with the substantive law
of . . . section 1021.5 and, if so, whether their application to the facts of this case is within
the range of discretion conferred upon the trial courts under section 1021.5, read in light
of the purposes and policy of the statute.” ’ ” (Oakland PFRS, supra, 29 Cal.App.5th at


                                               6
      p. 698.) In other words, a trial court’s discretion must be exercised “within statutory
      parameters.” (Healdsburg Citizens for Sustainable Solutions v. City of Healdsburg
      (2012) 206 Cal.App.4th 988, 997.) Moreover, section 1021.5 should be construed such
      that its underlying legislative purpose is not “frustrated by a restriction of the availability
      of attorney fee awards where the restriction is not clearly mandated by the language of
      the statute.” (In re Head (1986) 42 Cal.3d 223, 233.)
             By contrast, and as plaintiff acknowledges, the amount of fees awarded under
      section 1021.5 “is classically tested under the abuse of discretion standard.” (Jaramillo
      v. County of Orange (2011) 200 Cal.App.4th 811, 830; see also Ketchum v. Moses
      (2001) 24 Cal.4th 1122, 1132 (Ketchum) [“The ‘ “experienced trial judge is the best
      judge of the value of professional services rendered in his court, and while his judgment
      is of course subject to review, it will not be disturbed unless the appellate court is
      convinced that it is clearly wrong” ’ ”].)
II.      Entitlement to Fees Under Section 1021.5
             In the present case, the trial court concluded that counsel was entitled to attorney
      fees under section 1021.5 for legal services rendered to enforce the order made in Robles
      I, which ultimately led to our opinion in Robles II. It therefore awarded fees from
      September 25, 2012—the date the trial court entered the peremptory writ of mandate after
      the remittitur issued in Robles I—to the present.
             In granting the fee motion for the post-Robles I period, the trial court concluded
      that section 1021.5 fees were appropriate for the work that culminated in the publication
      of Robles II because the litigation enforced important rights affecting the public interest,
      specifically the right to timely receipt of wrongfully withheld benefits and the right to
      have governmental agencies obey final court orders. The trial court further found that the
      Robles II litigation conferred a significant benefit on a large class of persons: those
      recipients of government assistance who have successfully appealed an initial denial of
      benefits. Finally, the trial court recognized that placing the financial costs of this
      necessary private enforcement action solely on Robles would be unduly burdensome.



                                                     7
       We have no quarrel with the trial court’s conclusion that counsel was entitled to an
award of fees under section 1021.5 for the post-Robles I work done in this case. Indeed,
EDD does not challenge this decision. The trial court, however, distinguished counsel’s
Robles II work from its Robles I work and determined that section 1021.5 fees should not
be awarded for legal services rendered in connection with the trial court and appellate
proceedings that led to Robles I. Specifically, the trial court opined that section 1021.5
fees were inappropriate for work prior to Robles II because Robles “initiated this writ
proceeding in pursuit of [his] own pecuniary interest, namely to obtain unemployment
benefits for himself, and not in an attempt to act as a true private attorney general.” The
trial court further reasoned that the misconduct discussed in Robles I was specific to
Robles and that existing case law had already defined misconduct for purposes of
determining unemployment benefits. According to the trial court, it was only after EDD
“raised the stakes in this litigation” by persistently refusing to comply with court orders
that this case took on its public interest character. Plaintiff argues that this was error, and
we agree.
       In reaching its conclusion that a Robles I fee award was unwarranted, the trial
court relied on LaGrone v. City of Oakland (2011) 202 Cal.App.4th 932 (LaGrone).
LaGrone filed a petition for a writ of administrative mandamus after he was laid off from
his engineering job with the Port of Oakland, a department of the City of Oakland (City),
even though he had more seniority than certain retained engineers in other City
departments. (Id. at pp. 935–936.) The trial court directed that LaGrone be reinstated
with backpay and benefits but denied his request for section 1021.5 fees. (Id. at pp. 935,
940.) On appeal, the court determined that the denial of fees was within the trial court’s
discretion. (Id. at pp. 935, 945–956.) The appellate court noted that section 1021.5
“ ‘was not designed as a method for rewarding litigants motivated by their own pecuniary
interests who only coincidentally protect the public interest.’ ” (Id. at p. 946.) Instead,
the purpose of the statute is “ ‘to provide some incentive for the plaintiff who acts as a
true private attorney general, prosecuting a lawsuit that enforces an important public right
and confers a significant benefit, despite the fact that his or her own financial stake in the


                                               8
outcome would not by itself constitute an adequate incentive to litigate.’ ” (Ibid.) As
LaGrone’s petition was not “initiated in the interest of the general public,” but was
instead an action seeking to reinstate his employment, the appellate court saw no abuse of
discretion in the trial court’s determination that any incidental public benefit was not
significant enough to justify a fee award under section 1021.5. (Ibid.) The trial court
here, analogizing to LaGrone, concluded that Robles was not acting as “a true private
attorney general” when he filed his writ petition because he was pursuing his own
“pecuniary interest, namely to obtain unemployment benefits for himself.”
       We do not find LaGrone persuasive in the circumstances presented here. As an
initial matter, the case is distinguishable because LaGrone’s personal stake in that
proceeding, while not quantified in the opinion, included backpay, benefits, and
reinstatement to his 27-year civil service career as an engineer and was thus almost
certainly of a different order of magnitude than Robles’s financial interest in the instant
matter.1 (See LaGrone, supra, 202 Cal.App.4th at pp. 935–936.) More importantly,
however, LaGrone did not address Whitley, the Supreme Court’s seminal case on section
1021.5, which established the appropriate analytical framework for determining whether
a personal interest is disqualifying for purposes of the private attorney general statute.
(See Whitley, supra, 50 Cal.4th at pp. 1214–1221.)
       Whitley addressed whether a litigant’s personal, nonpecuniary interest in litigation
could disqualify that litigant from a fee award under section 1021.5. (Whitley, supra,
50 Cal.4th at p. 1211.) In concluding that it does not, our high court considered the
“language, legislative history, [and] evident purpose of section 1021.5,” and opined
generally that “the purpose of section 1021.5 is not to compensate with attorney fees only
those litigants who have altruistic or lofty motives, but rather all litigants and attorneys
who step forward to engage in public interest litigation when there are insufficient
financial incentives to justify the litigation in economic terms.” (Ibid.)



       1
          Robles was seeking $11,700 in withheld unemployment benefits when he filed
his petition for writ of mandate in December 2010.

                                              9
       Moreover, Whitley cited with approval the method for weighing litigation costs
and benefits that was used in Los Angeles Police Protective League v. City of Los
Angeles (1986) 188 Cal.App.3d 1. (Whitley, supra, 50 Cal.4th at p. 1215.) Under this
multi-step method for determining eligibility for a section 1021.5 fee award, a court first
estimates the expected monetary value of the case at the time the party seeking fees made
vital litigation decisions; discounts that value by “ ‘some estimate of the probability of
success at the time the vital litigation decisions were made which eventually produced the
successful outcome’ ”; determines the costs of bringing the litigation to fruition; and then
places “ ‘the estimated value of the case beside the actual cost and make[s] the value
judgment whether it is desirable to offer the bounty of a court-awarded fee in order to
encourage litigation of the sort involved’ ” in the case before it. (Id. at pp. 1215–1216,
1220; see also Oakland PFRS, supra, 29 Cal.App.5th at pp. 699–700.) Assuming the
other section 1021.5 criteria are met, a fee award “ ‘will be appropriate except where the
expected value of the litigant’s own monetary award exceeds by a substantial margin the
actual litigation costs.’ ” (Whitley, supra, 50 Cal.4th at p. 1215.) Thus, under Whitley, a
personal pecuniary interest does not disqualify a litigant from a fee award under section
1021.5 unless the expected value of the litigant’s own monetary award exceeds costs by a
“substantial margin.” (Ibid.)
       Here, there can be no serious argument that Robles’s own hoped-for monetary
recovery (even without a discount based on probability of success) came anywhere close
to the costs involved in prosecuting the petition for writ of mandate. Indeed, his ultimate
recovery of approximately $66,000 (including interest and costs) is dwarfed by the
approximately $200,000 in fees incurred just for the legal services through Robles I.
Moreover, as we recently confirmed in Oakland PFRS, when making the final “value
judgment” as to whether offering the bounty of court-awarded fees is desirable in a
particular case, a litigant’s poverty is a relevant consideration. (Oakland PFRS, supra,
29 Cal.App.5th at pp. 703–708 [“consideration of a successful litigant’s limited financial
means makes sense given the underlying purpose of section 1021.5, which, as deduced



                                             10
by Whitley, is to solve ‘the problem of the nonaffordability of litigation that will benefit
the public but cannot pay its own way’ ”].)
       The record of Robles’s poverty throughout these proceedings is both compelling
and uncontroverted. Garfinkle took the matter on a purely pro bono basis from the start
due to Robles’s “dire financial condition.” Robles lost his housing after losing his job
and was forced to live with his brother for a period of time, before he ran out of money
and returned to the Philippines to live with his 95-year-old father. (Robles II, supra,
236 Cal.App.4th at pp. 537–538, 540.) As of the time of the enforcement proceedings in
the trial court, Robles, then over 64 years old, remained unable to find employment. (Id.
at p. 543 & fn. 5.) In these circumstances, Robles’ modest pecuniary interest in this case
was not a valid reason for denying a fee award under section 1021.5 for the Robles I
portion of the litigation, any more than it was with respect to Robles II. (See Gunn v.
Employment Development Dept. (1979) 94 Cal.App.3d 658, 666 [noting that the
successful plaintiff’s pro per status supported an award of fees under § 1021.5 because it
would be “an undue financial burden” to place the costs of litigation on her and the fees
“should not in the interest of justice be paid out of her comparatively slight recovery of
benefits”].)
       We similarly reject the trial court’s conclusion that a section 1021.5 fee award was
inappropriate with respect to the Robles I portion of this litigation because it did not
enforce an important public right or confer a significant benefit on a large class of
persons. “When determining whether a litigant has vindicated an important right
affecting the public interest, ‘[t]he “judiciary [must] exercise judgment in attempting to
ascertain the ‘strength’ or ‘societal importance’ of the right involved.” [Citation.] “The
strength or societal importance of a particular right generally is determined by
realistically assessing the significance of that right in terms of its relationship to the
achievement of fundamental legislative goals.” ’ ” (Oakland PFRS, supra,
29 Cal.App.5th at p. 710.) As for the significant benefit to a large group that will justify
a fee award under section 1021.5, we have repeatedly confirmed that such a benefit “
‘need not represent a “tangible” asset or a “concrete” gain but, in some cases, may be


                                               11
recognized simply from the effectuation of a fundamental constitutional or statutory
policy.’ ” (People v. Investco Management & Development LLC (2018) 22 Cal.App.5th
443, 465 (Investco Management); see also Oakland PFRS, supra, 29 Cal.App.5th at
p. 710.) Finally, we note that “where, as here, the litigation at issue has resulted in an
appellate decision, ‘an appellate court is in at least as good a position as the trial court to
judge whether the legal right enforced through its own opinion vindicates an important
public interest and confers a significant benefit on the general public or a broad class of
citizens.’ ” (Oakland PFRS, supra, 29 Cal.App.5th at p. 709.)
       As we stated in Robles II: “ ‘The fundamental purpose of California’s
Unemployment Insurance Code is to reduce the hardship of unemployment . . . .’
(Paratransit, Inc. v. Unemployment Ins. Appeals Bd. (2014) 59 Cal.4th 551, 558,
fn. omitted; see § 100 [unemployment insurance system created to provide benefits ‘for
persons unemployed through no fault of their own’ and to reduce ‘the suffering caused
thereby’].) Specifically, ‘ “[u]nemployment benefits provide cash to a newly
unemployed worker ‘at a time when otherwise he would have nothing to spend,’ serving
to maintain the recipient at subsistence levels without the necessity of his turning to
welfare or private charity.” ’ ” (Robles II, supra, 236 Cal.App.4th at pp. 545–546.) As a
consequence, we have stressed the societal importance of an unemployment insurance
system that promptly pays recipients all benefits due. (See id. at p. 546 [noting that “the
prompt payment of benefits is the ‘ “very essence” ’ of the unemployment compensation
insurance program”].) We have also emphasized the need to “liberally construe the
Unemployment Insurance Code to advance the legislative objective of reducing the
hardship of unemployment.” (Ibid.; Robles I, supra, 207 Cal.App.4th at p. 1034.)
       The trial court recognized the significance of Robles II in relationship to the
achievement of these fundamental legislative goals, concluding that the published
opinion enforced the important public right of obedience to court orders following a final
appeal and conferred a significant benefit on those recipients of government benefits who
have received favorable appellate determinations after an initial denial of benefits.
However, while identifying Robles II’s focus on the important public right to prompt


                                               12
payment of improperly withheld unemployment benefits, the trial court ignored the
societal importance of Robles I’s contribution to the full payment of those benefits to all
entitled recipients. Robles I made clear that disqualifying “misconduct” under section
1256 of the Unemployment Insurance Code must involve “culpability or bad faith” rather
than a mere “good faith error[] in judgment.” (Robles I, supra, 207 Cal.App.4th at
pp. 1034–1035.)
       The trial court found this reasoning insufficient to support a fee award under
section 1021.5 for Robles I, noting that the decision was fact-specific and that case law
already existed defining misconduct in the unemployment insurance context. We
disagree. It is true that our high court defined misconduct under section 1256 of the
Unemployment Insurance Code in Amador v. Unemployment Ins. Appeals Bd. (1984)
35 Cal.3d 671, 678–685 and that Robles I repeatedly relied on Amador in construing the
statute. (Robles I, supra, 207 Cal.App.4th at pp. 1034–1037.) However, the making of
new law is not a prerequisite to a fee award under section 1021.5. Rather, a “central
function” of the private-attorney-general statute is “ ‘to call public officials to account
and to insist that they enforce the law.’ ” (Serrano v. Unruh (1982) 32 Cal.3d 621, 632.)
Here, Amador had been decided almost 30 years before Robles’s termination, and yet it
was being completely disregarded, leading to the wrongful denial of unemployment
benefits in this and other cases. By demanding that Amador be followed, despite its
somewhat different factual context, and by emphasizing the statutory presumption
against a finding of misconduct, Robles I vindicated an important right affecting the
public interest. It also provided a significant benefit, both to the public generally and
specifically to those who might otherwise improperly be denied the unemployment
benefits to which they were due. (See Investco Management, supra, 22 Cal.App.5th at
p. 465 [recognizing benefit to the general public from effectuating a fundamental
statutory policy]; see also American Federation of Labor v. Employment Development
Dept. (1979) 88 Cal.App.3d 811, 822 [concluding that “the upholding of unemployed
workers’ right to prompt payments under the Social Security Act is a significant benefit
to both unemployed workers and the public at large”].)


                                              13
              In sum, as the Robles I litigation satisfies all the criteria for a fee award under
       section 1021.5, the trial court’s conclusion to the contrary was error. On remand, the trial
       court should determine a supplemental fee award to compensate for the reasonable hours
       spent on legal services in connection with the Robles I portion of these proceedings.2
III.      Considerations on Remand
              To account for the lengthy delay in obtaining a fee award for the work associated
       with Robles I, the court on remand should use current prevailing hourly rates (or,
       alternatively, should use lower hourly rates but award interest thereon from the date those
       services were rendered). (Graham v. DaimlerChrysler Corp., 34 Cal. 4th 553, 583–584.)
       For the same reason, we do not preclude the court from reconsidering the rates it used
       with respect to the fee award for Robles II.
              Other than that guidance, we decline plaintiff’s request that we direct the trial
       court to exercise its discretion on remand in any specific way.

                                             DISPOSITION
              The trial court’s fee order is reversed to the extent it declined to award attorney
       fees under section 1021.5 for work related to Robles I, and this matter is remanded for the
       trial court to make an additional award of attorney fees and costs that is consistent with
       the views set forth in this opinion. Robles is entitled to his costs on appeal.




              2
                 Because we conclude that the legal services provided with respect to Robles I
       qualify, in their own right, for a fee award under section 1021.5, we need not consider
       Robles’s alternate argument that such services should be compensated as “useful and
       necessary” to the “single legal course” that culminated in Robles II. (See Best v.
       California Apprenticeship Council (1987) 193 Cal.App.3d 1448, 1461.)

                                                      14
                                 _________________________
                                 BROWN, J.


WE CONCUR:


_________________________
POLLAK, P. J.


_________________________
STREETER, J.




A148803/Robles v. EDD



                            15
Trial Court:                 Alameda Superior Court




Trial Judge:                 Hon. Evelio M. Grillo




Counsel for Petitioner and   Gary S. Garfinkle
Respondent:                  Maria J. Garfinkle
                             Richard Morse Pearl


Counsel for Appellant and    Xavier Becerra
Respondent:                  Attorney General of California
                             Susan M. Carson
                             Supervising Deputy Attorney General
                             Carolyn O. Tsai
                             Deputy Attorney General




                                     16